Exhibit 99.3 THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt about what action to take, we recommend that you immediately consult your stockbroker, bank manager, lawyer, accountant or other professional or investment advisor. This document should be read in conjunction with the prospectus dated October6, 2016, and any amendments or supplements thereto, which collectively constitute the “ Prospectus .” The definitions used in the Prospectus apply in this letter of transmittal (this “ Letter of Transmittal ”). All terms and conditions contained in the Prospectus applicable to PESA ADSs are deemed to be incorporated in and form part of this Letter of Transmittal. LETTER OF TRANSMITTAL To transmit outstanding American Depositary Shares (“ PESA ADSs ”) that may be evidenced by American Depositary Receipts (“ PESA ADRs ”), each PESA ADS representing 10 Class B Shares (“ PESA Shares ”) of Petrobras Argentina S.A. (“ Petrobras Argentina ”) for American Depositary Shares (“ Pampa ADSs ”) that may be evidenced by American Depositary Receipts, each Pampa ADS representing 25 Common Shares of Pampa Energía S.A. (“ Pampa ”) THIS U.S. EXCHANGE OFFER CAN BE ACCEPTED BY HOLDERS OF PESA ADSs TENDERING THROUGH THE BANK OF NEW YORK MELLON, AS ADS EXCHANGE AGENT, UNTIL 5:00 P.M., NEW YORK CITY TIME, ON NOVEMBER10, 2016, UNLESS THE U.S. EXCHANGE OFFER IS EXTENDED OR EARLIER TERMINATED. The U.S. Exchange Offer is subject to certain Conditions described in “The Offers—Conditions of the U.S. Offers ” in the Prospectus. ¨ PRORATION ROLL-OVER : CHECK HERE IF YOU CHECK THE BOX UNDER SPECIAL INSTRUCTION4 BELOW TO TENDER IN THE U.S. CASH TENDER OFFER (FOR U.S. HOLDERS) OR THE ARGENTINE CASH TENDER OFFER (FOR NON-U.S. HOLDERS) THE PESA SHARES UNDERLYING THE PESA ADSs THAT ARE TENDERED BUT NOT ACCEPTED DUE TO PRORATION IN THE U.S. EXCHANGE OFFER. ¨ TAX COST CERTIFICATE : CHECK HERE IF YOU ARE SUBMITTING A TAX COST CERTIFICATE. The Tax Cost Certificate must be received by the Information Agent no later than five business days prior to the Expiration Date. ¨ Argentine tax resident : CHECK HERE IF YOU check either box under special instruction5 below indicating that you are an argentine RESIDENT individual or AND argentine resident ENTITy for argentine tax purposes. THE ADS EXCHANGE AGENT FOR THE OFFER: THE BANK OF NEW YORK MELLON By Registered, Certified or Express Mail: By Overnight Courier: The Bank of New York Mellon c/o Voluntary Corporate Actions – Suite V
